        Case 4:19-cv-01254-LCB-HNJ Document 24 Filed 06/02/21 Page 1 of 3               FILED
                                                                               2021 Jun-02 PM 04:11
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

BRICE M. HUTCHINGS, III,                 )
                                         )
         Plaintiff,                      )
                                         )
v.                                       )   Case No. 4:19-cv-01254-LCB-HNJ
                                         )
MARSHALL COUNTY                          )
COURTHOUSE, et al.,                      )
                                         )
         Defendants.                     )

                          MEMORANDUM OPINION
        The Magistrate Judge entered a Report on April 2, 2021, recommending the

Court dismiss this action for Brice Hutchings’ failure to state a claim upon which

relief may be granted and for seeking monetary relief from a defendant immune from

suit pursuant to 28 U.S.C. § 1915A(b)(1)–(2).       (Doc. 14).    Specifically, the

Magistrate Judge determined Mr. Hutchings’ claims warrant dismissal based on

sovereign and judicial immunity. (Doc. 14 at 4–6). The Magistrate Judge also

concluded that Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) bars Mr. Hutchings’

request for monetary relief for his wrongful convictions and sentences. (Doc. 14 at

6–7).    On May 24, 2021, Mr. Hutchings filed objections to the Report and

Recommendation. (Doc. 23). Mr. Hutchings also moved for appointment of

counsel. (Doc. 20).
      Case 4:19-cv-01254-LCB-HNJ Document 24 Filed 06/02/21 Page 2 of 3




      In his objections, Mr. Hutchings restates his claims that he was convicted and

sentenced in Marshall County and Blount County on the same charge and requests

that the court set aside his convictions. (Doc. 23 at 1–2). However, Mr. Hutchings’

objections are not responsive to the Magistrate Judge’s findings that this action is

subject to dismissal on immunity grounds and the bar imposed by Heck which

prohibits monetary or injunctive relief for an allegedly wrongful conviction or

imprisonment that has not be set aside. Moreover, to the extent Mr. Hutchings seeks

to have his convictions set aside, habeas corpus is the exclusive remedy for a prisoner

attacking the validity of his conviction or confinement, and he may not do so through

a § 1983 action. See Preiser v. Rodriquez, 411 U.S. 475, 500 (1973).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the

court hereby ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation. Therefore, in accordance with 28 U.S.C. § 1915A(b)(1)–(2), this

action is due to be dismissed without prejudice for failing to state a claim upon which

relief may be granted and for seeking monetary relief from a defendant who is

immune from such suit. Because Mr. Hutchings’ claims warrant dismissal, his

motion for appointment of counsel is due to be denied. (Doc. 20).

      A Final Judgment will be entered.




                                          2
Case 4:19-cv-01254-LCB-HNJ Document 24 Filed 06/02/21 Page 3 of 3




DONE and ORDERED June 2, 2021.



                        _________________________________
                        LILES C. BURKE
                        UNITED STATES DISTRICT JUDGE




                                3
